Title: To Thomas Jefferson from James Wood, 3 March 1797
From: Wood, James
To: Jefferson, Thomas


                    
                        Sir
                        In Council 3d. March 1797.
                    
                    I Contemplate with great pleasure the Change which is to take place in the penal Laws of the Commonwealth; and feel Much Anxiety that No time Shou’d be lost in bringing it into Complete Operation. The Law having Confided to the Executive, the purchase of a Sufficient Quantity of Land, and the direction of erecting the Necessary buildings for the Confinement and Accomodation of the Convicts; we feel Ourselves  embarrassed from a want of Knowledge in Architecture, to fix upon the proper plan of a building to Answer the purposes of the Law. Our thoughts have turned On you, Sir, as best Qualified to give us Advice and Assistance in the Execution of this business. I do Myself the honor of enclosing the Act of Assembly, and take the liberty of Requesting the favor of you, to turn your thoughts to the Subject, and that you will have the goodness to Suggest to the Board, your Opinion as to the plan, as well as the Quantity of Land which you May deem Necessary for the purpose. I have the honor to be with due Consideration and Sincere esteem. Sir Yr most Obt. & Mo. hble Servt.
                    
                        James Wood
                    
                